Citation Nr: 0120050	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-51 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include a nervous 
condition, psychoneurosis, anxiety reaction with headaches, 
and immature personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1971.  The veteran's DD 214 indicates that he had an 
additional 2 years and 8 months of active duty service.

This appeal arises from August 1996 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
veteran's claims for the appealed issues.

The issues of service connection for PTSD and entitlement to 
a permanent and total disability rating for pension purposes 
were remanded by the Board in its March 1999 decision.  As it 
does not appear that the development set forth in the Board's 
March 1999 REMAND has been completed, and as the newly 
received service medical records (SMR's) may have a bearing 
on those issues, they remain in remand status, and will not 
be discussed in the present REMAND.

A November 2000 Joint Motion for Partial Remand discussed the 
issue of whether the veteran's initial claim for service 
connection for a nervous condition, which was filed on June 
6, 1972, and denied by the RO in June 1976, remained open.  
The veteran's service representative had raised this issue in 
his Statement of Representative in Appeals Case, which was 
dated in September 1998.  In light of the newly received 
SMR's, 38 C.F.R. § 3.156(c) and Hayre v. West, 188 F.3d 1327 
(1999), and the fact that the RO has not developed or 
adjudicated this issue, it is referred to the RO for 
appropriate action.



REMAND

In a decision entered in March 1999, the Board denied the 
issue of whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for 
an acquired psychiatric disorder, to include a nervous 
condition, psychoneurosis, anxiety reaction with headaches, 
and immature personality disorder, and remanded for further 
development the issues of whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and entitlement to a permanent and total disability rating 
for pension purposes.  The veteran then appealed the denied 
issue to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a November 2000 Joint Motion for Partial Remand 
and Stay of Proceedings, the parties (the appellant and the 
VA Secretary) requested that the Court vacate and remand the 
Board decision's decision that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include a nervous condition, psychoneurosis, anxiety reaction 
with headaches, and immature personality disorder.  By a 
November 2000 Order, the Court granted the Joint Motion.  The 
case has subsequently been returned to the Board.

The Joint Motion contained information that indicated that, 
in April 2000, subsequent to the Board's March 1999 decision, 
additional SMR's had been received by the RO.  A supplemental 
statement of the case (SSOC) will be furnished to the 
appellant and his or her representative, if any, when 
additional pertinent evidence is received after a statement 
of the case (SOC) or the most recent SSOC has been issued.  
38 C.F.R. § 19.31.

In Hayre, supra, the U. S. Court of Appeals for the Federal 
Circuit (Fed. Cir.) held that a single request for pertinent 
service medical records (SMR) specifically requested by a 
veteran and not obtained by the RO does not fulfill the duty 
to assist.  Id., at 1332.  The Fed. Cir. also held that 
inherent in the duty to assist is a requirement for VA to 
notify the veteran if VA is unable to obtain pertinent SMR's 
specifically requested by him or her, so that he or she may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMR's; may submit 
alternative evidence and/or timely appeal.  Id.  The duty to 
assist also requires VA to notify the veteran of the 
existence of newly discovered SMR's and to assist him or her 
in recovering those records.  Id.; see also Jolley v. 
Derwinski, 1 Vet. App. 37, 39 (1990).

When, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine if he has been treated for any 
psychiatric disorders since the date of 
the last psychiatric medical evidence in 
the claims file.  Any evidence identified 
by the veteran should be obtained and 
associated with the claims file.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action(s) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  After completion of the above, and 
only if the veteran's claim is not 
granted, the RO should issue a 
supplemental statement of the case to the 
veteran and his attorney, concerning the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include a nervous condition, 
psychoneurosis, anxiety reaction with 
headaches, and immature personality 
disorder, and afford the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to comply with the instructions of the Joint Remand and to 
afford due process of law.  No action is required of the 
veteran until he is notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


